DECISION.
Wheeeas, the respondent filed a motion accompanied by a certificate of tbe secretary of the District Court of Are-eibo for tbe dismissal of this appeal on tbe grounds that tbe notice of appeal did not show that it bad been served on tbe adverse party and that a draft of a statement of tbe case bad not been presented to the lower court;
Wheeeas, said motion was overruled by a decision of this court rendered on April 29 last on the grounds that it bad not been shown satisfactorily whether or not tbe respondent was served with the notice of appeal and that tbe failure to present a draft of a statement of the case is not alone sufficient to justify a dismissal of the appeal;
Wheeeas, tbe respondent has moved for á reconsideration of tbe former decision, exhibiting a new and more explicit certificate of tbe secretary of tbe District Court of Arecibo in order to justify tbe failure to serve tbe notice of appeal *439and alleging also as a third gronnd for the dismissal of the appeal the failure to file the transcript of the record in this court within the time fixed by law;
Whereas, a motion to reconsider must be argued and decided upon the grounds alleged and proved at the time the decision whose reconsideration is applied for was rendered and it is not permitted to change the matters at issue before the court by means of new allegations and proof, as is attempted in the present case;
Whebeas, the decision of April 29 last is-adjusted to the allegations and proofs shown by the record on the date on which it was rendered;
TheRefoRe, in" view of the decision rendered, in the case of Oronoz Rodón v. Susano Montalvo et al. on April 28 last, the motion to reconsider is overruled without prejudice to the right of the respondent to file a new motion to dismiss the appeal after service thereof on the adverse party.
Decided by the court and signed by the Chief Justice.

Motion overruled.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice Hutchison took no part in the decision of this motion.